Title: Lease to Samuel Johnston, 25 December 1761
From: Washington, George
To: Johnston, Samuel



[Fairfax County, 25 December 1761]

This Indenture made this 25th day of December in the year of Our Lord God One thousand Seven hundred and Sixty one between George Washington of the County of Fairfax in the Colony of Virginia Esquire of the one part and Samuel Johnson of the County and Colony aforesaid of the other part Witnesseth that the said George Washington for and in consideration of the Rents and Covenants herein after expressed on the part and behalf of the said Samuel Johnson his Heirs Exrs or Admrs to be paid done and performd hath demisd granted set and to farm Let unto Samuel Johnson a Plantation whereon Mr William Clifton now lives containing by Estimation Two hundred Acres be the same more or less situate lying and being in the aforesaid County and on Potomack River being part of a greater Tract bought of the said William Clifton &ca by the said George and bounded as followeth viz.—Beginning on the Riverside at a corner of John Sheridens Lot near Timber Landing and extending with his Line (reversd) North West to a path that leads from the said Sheridens to the Tenement whereon Gilbert Simpson Senr now lives thence with the said path according to its present courses which extends along the Fence side of the said William Clifton to a Line of the said Gilbert Simpson—thence with his Line (reversd) North West by West to his Beginning Corner on the River and on the lower side of the Cove—thence down the several Meanders of the River to the first beginning containing as aforesaid—Together with the Rights Members and Appurtenances to the same now belonging or in

any wise appertaining To have and to hold the said Land and other the premises demised unto him the said Samuel Johnson his Heirs Exrs and Admrs for and during the natural lives of him the said Samuel Johnson and Hannah his Wife—for and during which time it shall and may be lawful for him the said Samuel Johnson his heirs Exrs and Admrs to have hold occupy & possess the said Land and every part and parcel thereof with the Appurtenances to the same belonging or in any wise appertaining without the let hindrance molestation or disturbance of him the said George Washington his heirs Exrs Admrs or Assigns or any other Person or Person’s. he the said Samuel Johnson his heirs Exrs and Admrs Yielding and paying therefore unto the said George Washington his heirs Exrs Admrs or Assigns or to whom he or they shall appoint to receive the same the annual Rent of Three Thousand pounds of Crop Tobacco in three Casks qualified according to Law to be paid yearly by the Twenty fifth day of December. and the said Samuel Johnson doth Covenant and agree for himself his heirs &ca to and with the said George Washington his heirs &ca not to sell or dispose of any Timber of the aforesaid Premises, nor have any subtenant on the same during the continuance of this Lease Neither shall he sell his Lease to any without the consent of the said George Washington his heirs Exrs Admrs or Assigns during the said Term and at the decease of the said two Lives or determination of this Lease shall surrender and yield up into the hands and possession of the said George Washington his Heirs Exrs Admrs or Assigns the same Provided always if it shall so happen the said Rent of Three Thousand pounds of Crop Tobacco and Cask be not annually paid within Forty days space next after the same shall become due and payable that then it shall and may be lawful for the said George Washington his Heirs Exrs Admrs or Assigns into the Messuage to ⟨reenter⟩ & having enterd the Goods and Chattels then and there found to lead drive and bear away and the same be detaind and kept untill the said Rent and Arrears of Rent be fully paid and satisfied. But if it shall happen that the said Rent as aforesaid shall be behind or unpaid or any part thereof and sufficient distress on the premises be not found to answer the said Rent and Arrears of Rent as aforesaid that then it shall and may be lawful for the said George Washington his heirs &ca to Reenter and

possess the said premises as if this Lease had never been made any thing herein to the contrary notwithstanding. And the said George Washington doth Covenant and agree that it shall and may be lawful for the said Samuel Johnson his heirs &ca to make use of the most convenient Rail Timber adjoining the Fence upon Sheridens path for the support of the said Fence and for Fire Wood—but for no other uses whatsoever Lastly the said Samuel Johnson doth oblige himself his Heirs &ca to take necessary & proper care of the Fruit Trees upon the said Plantation keeping them defended from all manner of hurt as much as in him lays by Fences &ca In Witness whereof the parties to these presents have hereunto interchangeably set their hands and Seals the day and year first above Written.


Signd Seald & deliverd




Go: Washington


in presence of us




his



Saml ☩ Johnson



mark



At a Court held for the County of Fairfax 16 Feby 1762 George Washington Eqr. & Samuel Johnston acknowledged this Lease to be their Act & Deed & entered to be Recorded Teste P. Wagener Cl. Cur

